DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Election/Restrictions Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 1, 4-10 and 12-20, drawn to the method of cleaning, classified in B08B9/032. 
Group II, claim(s) 2-3 and 11 and 21, drawn to a method of making the polymer composition, classified in C08F10/02. 
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The method claims of Group I and the method claims of Group II share a common feature of the polymer composition and passing the polymer composition through one or more heat exchangers.  
The common features do not define the “special technical feature”, since the claimed feature does not define a contribution over the prior art, as evidenced by Cheluget et al. (US 7650930). Accordingly, the common feature, as recited in the method and apparatus claims are not considered as the "special technical feature" as defined by PCT Rule 13.2.  Therefore, unity of invention is lacking according to PCT Rule 13.2. Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Derek Kato on 4/14/2021.
The application has been amended as follows: 
Cancel claims 2-3, 6 and 11-21
Claim 1: 
line 2, before “passing” insert --cleaning one or more heat exchangers by—
line 5, after “through” insert –the—
line 7, before “Lower” insert –a—
Claim 4: line 2, delete “such that the difference in density between the polymer-lean liquid phase and the polymer-rich liquid phase is from about 15% to about 30%”
Claim 5: Replace claim 5 with the following:
--5. 	(Currently Amended) The method of claim 1, further comprising increasing the temperature of the polymer solution in the one or more heat exchangers to a temperature of between 5OC above the Lower Critical Solution Temperature (LCST) and 5OC below the LCST of the polymer solution and lowering the pressure of the polymer solution such that the polymer solution forms the polymer-lean liquid phase and the polymer-rich liquid phase. –
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach cleaning a heat exchanger using the claimed polymer solution comprising about 1.2 to about 8 weight percent ethylene, about 0.1 weight to about 15 weight percent propylene, and about 0.1 weight to about 3 weight percent diene, about 10 to about 20 weight percent polymer based on the total weight of the polymer solution, and increasing the temperature of the polymer solution such that polymer solution forms a polymer lean liquid phase and a polymer rich liquid phase, wherein the difference in density between the phases are from about 5 percent to about 15 percent.  The closest prior art is that of Cheluget et al. which teach removing foulant material from a heat exchanger using a solution comprising ethylene, propylene and various dienes.  However, Cheluget et al. teach 40-75 weight percent ethylene (col. 7, lines 60-65), outside of applicant’s claimed range and fails to teach the claimed density percentages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Irani et al. teach a method for high temperature phase separation of solutions.  Friedersdorf teaches processes and apparatus for continuous solution polymerization.  Jansen et al. teach a heat exchanger cleaning process. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc